DETAILED ACTION
This Office action is in reply to application no. 16/414,087, filed 16 May 2019.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “private” and “public” in claims 1-20 is a relative term which renders the claim indefinite. The terms “private” and “public” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is nothing in the specification or anywhere else that would reasonably apprise a person as to what type of model or data is “public” as opposed to “private”, and reasonable people would reasonably disagree about the metes and bounds of the claims.  Further in regard to claim 10, there is no hint anywhere in the originally filed application as to by what metric a model may be measured so as to be able to determine whether one model is “smaller” than another.  In general, a model manifests as some type of function; so to use a simple mathematical example with simple, linear functions, one model might by y=2x+5 and another might be y=x-4, and it is simply not meaningful to say that either of these is smaller than the other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) linking two models in no particular manner, and training only one of them with certain data, which is mere automation of an ordinary process of human learning and therefore a mental process.  It is absolutely routine in schools that some students learn certain subjects and others do not.  So for example if student A learns Spanish and algebra, and student B learns only algebra, the Spanish and the algebra are linked in the mind of student A (as they both reside there, or should in any event) whereas the Spanish has not trained student B.
This judicial exception is not integrated into a practical application because aside from saying “computer-implemented” and labeling the models as “AI models”, nothing is done beyond what was set forth above, which does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate nondescript models, which are data, in no particular manner, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of technical and algorithmic detail is such that the claims do not go beyond such a general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Between claims 12 and 17, the claims collectively include a processor and a medium storing instructions.  These elements are recited at a high degree of generality and the specification makes it clear, ¶19, that no particular computer is required but that any number of broad classes of known, pre-existing computers will suffice, such that nothing beyond a generic computer is required.
It only performs generic computer functions of manipulating data in no particular way.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing two abstract steps in sequence – does nothing more than when they are analyzed individually.
The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4-9, 13, 15, 16, 18 and 20 are simply further descriptive of the type of information being manipulated; claims 3, 14 and 19 simply recite storing data in one place instead of another; claim 10 simply recites a coincidental feature of data with no nexus to the claimed method; claim 11 consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knox et al. (U.S. Publication No. 2020/0311273, filed 28 March 2019).

With regard to Claim 1:
A computer-implemented method [0093; a computer is used] comprising: 
linking a private AI model to a public AI model to thereby form a combined AI model comprising the private AI model and the public AI model; [0028; the system may “receive a request to run an artificial intelligence model” and may then use “multiple artificial intelligence models” using “public data” and “private data”; running the models on both types of data in response to such a request reads on the claimed linkage] and 
training the combined AI model with private samples while keeping the public AI model fixed so that only the private AI model is trained with the private samples. [0050; “a first artificial intelligence model may be trained on a public data set from one or more public data sources, and a second artificial intelligence model may be trained on a private data set from one or more private data sources”; thus the first model is fixed with regard to the private data, and is not necessarily trained at the same time as the second model]

The phrases “to thereby form a combined AI model comprising the private AI model and the public AI model” and “so that only the private AI model is trained with the private samples”, in this and the subsequent claims, consist entirely of manner-of-use language which does not positively recite a step in a process and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The computer-implemented method of claim 1, wherein linking the private AI model to the public AI model comprises using one or more features of the public AI model with the private AI model. [id.; the two models are trained, albeit with separate data and at separate times]

With regard to Claim 3:
The computer-implemented method of claim 1, wherein the public AI model is located on a public cloud. [0059; the “public data sources” may be applied to the model “hosted on a cloud application or cloud platform”, which reads on it being a public cloud]

With regard to Claim 11:
The computer-implemented method of claim 1, wherein the computer-implemented method comprises: 
linking a private AI model to a first public AI model to thereby form a first combined AI model comprising the private AI model and the first public AI model; 
training the first combined AI model with first private samples while keeping the first public AI model fixed so that only the private AI model is trained with the first private samples; 
linking the private AI model to a second public AI model to thereby form a second combined AI model comprising the private AI model and the second public AI model; and 
training the second combined AI model with second private samples while keeping the second public AI model fixed so that only the private AI model is trained with the second private samples. [0050, describing multiple scenarios in which the method might take place]

This claim is not patentably distinct from claim 1 as it consists entirely of a mere duplication of parts, simply iterating the steps of claim 1; this is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors [0122; a “non-transitory computer-readable medium storing code for running an artificial intelligence model at a server”; the “code may include instructions executable by a processor”] to cause the one or more processors to perform a method comprising: 
linking a private AI model to a public AI model to thereby form a combined AI model comprising the private AI model and the public AI model; [0028; the system may “receive a request to run an artificial intelligence model” and may then use “multiple artificial intelligence models” using “public data” and “private data”; running the models on both types of data in response to such a request reads on the claimed linkage] and 
training the combined AI model with private samples while keeping the public AI model fixed so that only the private AI model is trained with the private samples. [0050; “a first artificial intelligence model may be trained on a public data set from one or more public data sources, and a second artificial intelligence model may be trained on a private data set from one or more private data sources”; thus the first model is fixed with regard to the private data, and is not necessarily trained at the same time as the second model]

With regard to Claim 13:
The computer program product of claim 12, wherein linking the private AI model to the public AI model comprises using one or more features of the public AI model with the private AI model. [id.; the two models are trained, albeit with separate data and at separate times]

With regard to Claim 14:
The computer program product of claim 12, wherein the public AI model is located on a public cloud. [0059; the “public data sources” may be applied to the model “hosted on a cloud application or cloud platform”, which reads on it being a public cloud]

With regard to Claim 17:
A system including one or more processors [0122; “processor”] configured to implement a method comprising: 
linking a private AI model to a public AI model to thereby form a combined AI model comprising the private AI model and the public AI model; [0028; the system may “receive a request to run an artificial intelligence model” and may then use “multiple artificial intelligence models” using “public data” and “private data”; running the models on both types of data in response to such a request reads on the claimed linkage] and 
training the combined AI model with private samples while keeping the public AI model fixed so that only the private AI model is trained with the private samples. [0050; “a first artificial intelligence model may be trained on a public data set from one or more public data sources, and a second artificial intelligence model may be trained on a private data set from one or more private data sources”; thus the first model is fixed with regard to the private data, and is not necessarily trained at the same time as the second model]

With regard to Claim 18:
The system of claim 17, wherein linking the private AI model to the public AI model comprises using one or more features of the public AI model with the private AI model. [id.; the two models are trained, albeit with separate data and at separate times]

With regard to Claim 19:
The system of claim 17, wherein the public AI model is located on a public cloud. [0059; the “public data sources” may be applied to the model “hosted on a cloud application or cloud platform”, which reads on it being a public cloud]

This claim is not patentably distinct from claim 17.  As the public AI model is not within the scope of the claimed system, but is merely an external object with which the claimed systems interact, its characteristics are of no patentable significance.  The reference is provided for the purpose of compact prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 8, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al. in view of Rajkumar et al. (U.S. Publication No. 2020/0311616, filed 27 December 2017).

In-line citations are to Knox.  Claims 4, 6, 15 and 20 are similar so are analyzed together.
With regard to Claim 4:
The computer-implemented method of claim 1, wherein the public AI model is trained with public data comprising first image data and the private AI model is trained with private data comprising second image data.

With regard to Claim 6:
The computer-implemented method of claim 1, wherein the public AI model is trained with public data comprising first computer vision data and the private AI model is trained with private data comprising second computer vision data.

With regard to Claim 15:
The computer program product of claim 12, wherein the public AI model is trained with public data comprising first image data and the private AI model is trained with private data comprising second image data.

With regard to Claim 20:
The system of claim 17, wherein the public AI model is trained with public data comprising first image data and the private AI model is trained with private data comprising second image data.

Knox teaches the method of claim 1, computer program product of claim 12 and system of claim 17, including using public and private data, but does not explicitly teach using image data, but it is known in the art.  Rajkumar teaches a system for evaluating robot learning [title] in which both “private” and “public” information is used in a “machine learning model”. [0300] The models process “image data”, [0189] “audio data”, [0099] or “textual” data, [0095], only some of which is used for “training the model”. [0189] Images read on the broadest reasonable interpretation of “computer vision data”, which may be characterized as “computer data related to vision”, which computer images are.  Rajkumar and Knox are analogous art as each is directed to electronic means for training models and in which both public and private aspects are present.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rajkumar with that of Knox in order to provide for near-instantaneous learning, as taught by Rajkumar; [0003] further, it is simply a substitution of one known part for another with predictable results, simply using Rajkumar’s images as the public and private data of Knox in place of Knox’s own data; the substitution produces no new and unexpected result.

With regard to Claim 8:
The computer-implemented method of claim 1, wherein the public AI model is trained with public data comprising first text data and the private AI model is trained with private data comprising second text data. [Rajkumar, 0095 as cited above in regard to claim 4]

With regard to Claim 9:
The computer-implemented method of claim 1, wherein the public AI model is trained with public data comprising first audio data and the private AI model is trained with private data comprising second audio data. [Rajkumar, 0099 as cited above in regard to claim 4]

Claim(s) 5, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al. in view of Sim et al. (U.S. Publication No. 2020/0134442, filed 29 October 2018).

Claims 5 and 16 are similar so are analyzed together.
With regard to Claim 5:
The computer-implemented method of claim 1, wherein the public AI model is trained with public data comprising first speech data and the private AI model is trained with private data comprising second speech data.

With regard to Claim 16:
The computer program product of claim 12, wherein the public AI model is trained with public data comprising first speech data and the private AI model is trained with private data comprising second speech data.

Knox teaches the method of claim 1 and computer program product of claim 12, including using public and private data, but does not explicitly teach using speech data, but it is known in the art.  Sim teaches a machine-learning based language manipulation process [abstract] that uses “public data” for a “private” audience, [0007] and can “train [a] model” using “part-of-speech… n-grams”. [0100] Sim and Knox are analogous art as each is directed to electronic means for modeling using machine learning.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sim with that of Knox in order to mitigate information overload, as taught by Sim; [0001] further, it is simply a substitution of one known part for another with predictable results, simply using Sim’s speech data as the public and private data of Knox in place of Knox’s own data; the substitution produces no new and unexpected result.

With regard to Claim 7:
The computer-implemented method of claim 1, wherein the public AI model is trained with public data comprising first language data and the private AI model is trained with private data comprising second language data. [id.; speech is inherently in a language so any speech reads on language data; 0064; Sim uses “natural language processing”]

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knox et al. in view of Lin et al. (U.S. Publication No. 2019/0251433, filed 1 February 2019).

With regard to Claim 10: (as best understood)
The computer-implemented method of claim 1, wherein private AI model is smaller than the public AI model.

Knox teaches the method of claim 1 including the use of private and public models as cited above, but does not explicitly teach that one model is smaller than another, but in addition to being of no patentable significance – there is no nexus between this coincidence of data and the claimed method – it is known in the art.  Lin teaches a neural network method [title] that uses a “pre-trained model” [0029] and in which a “model size of [a] second model” will “be smaller than the model size of [a] first model”. [0098] Lin and Knox are analogous art as each is directed to electronic means for training a model using some form of AI.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lin with that of Knox in order to simplify and speed up computations, as taught by Lin; [0101] further, as any two models (assuming there is a way to assign a numeric metric to them) must be either equal in size or one must be smaller than the other, it would have been obvious to one then of ordinary skill in the art to choose either from such a small list of alternatives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694